Exhibit 10.15

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT dated as of
                    , (the “Effective Date”), between MIDAS, INC., a Delaware
corporation (the “Company”), and                      (the “Executive”).

WHEREAS, the Company’s Board of Directors has determined that, in light of the
importance of the Executive’s continued services to the stability and continuity
of management of the Company and its subsidiaries, it is appropriate and in the
best interests of the Company and of its shareholders to reinforce and encourage
the Executive’s continued disinterested attention and undistracted dedication to
his duties in the potentially disturbing circumstances of a possible change in
control of the Company by providing some degree of personal financial security;

WHEREAS, in order to induce the Executive to remain in the employ of the Company
or a subsidiary of the Company (a “Subsidiary”), the Company’s Board of
Directors has determined that it is desirable to pay the Executive the severance
compensation set forth below if the Executive’s employment with the Company or a
Subsidiary terminates in one of the circumstances described below following a
Change in Control (as defined below);

WHEREAS, in order to bring this Agreement into compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) this agreement is
being amended and restated.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Company and the Executive agree as follows:

1. Term of Agreement. (a) The term of this Agreement shall commence on the
Effective Date and shall terminate, except to the extent that any obligation of
the Company hereunder remains unpaid as of such time, on the earlier to occur of
the date on which the Executive reaches age 65 and the third anniversary of the
Effective Date, subject to extension as provided in Section 1(b) below;
provided, however, that this Agreement shall continue in effect until the
earlier to occur of the date on which the Executive reaches age 65 and the date
three years beyond the initial or any extended date of termination of this
Agreement if a Change in Control shall have occurred prior to such date of
termination of this Agreement (and shall continue for such additional period as
any obligation of the Company under this Agreement shall remain unpaid).

(b) Commencing on the date after the Effective Date and continuing on each date
thereafter (each such date being hereinafter referred to as a “Renewal Date”),
the term of this Agreement shall be automatically extended so as to terminate
three years thereafter, unless at least 60 days prior to a specified Renewal
Date the Company shall give written notice to the Executive that the term of
this Agreement shall not be so extended.

2. Change in Control. No compensation shall be payable under this Agreement
unless and until (a) there shall have been a Change in Control while the
Executive is



--------------------------------------------------------------------------------

still an employee of the Company or a Subsidiary, and (b) the Executive’s
employment by the Company or a Subsidiary thereafter shall have been terminated
in accordance with Section 3 of this Agreement.

For purposes of this Agreement, a “Change in Control” shall mean:

(i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (2) any acquisition by the Company, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of clause (iii) in this definition of Change in
Control;

(ii) the individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board; provided that any individual who
becomes a director of the Company subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall not be deemed a member of the
Incumbent Board; or

(iii) the consummation of a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (A) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 66- 2/3%
of, respectively, the outstanding shares of common stock, and the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the



--------------------------------------------------------------------------------

same proportions relative to each other as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (B) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 25% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 25% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or the
consummation of a plan of complete liquidation or dissolution of the Company.

3. Termination Following Change in Control. (a) If a Change in Control shall
have occurred while the Executive is still an employee of the Company or a
Subsidiary, the Executive shall be entitled to the compensation provided in
Section 4 of this Agreement upon the subsequent termination of the Executive’s
employment with the Company or Subsidiary within three years of the date upon
which the Change in Control shall have occurred, unless such termination is as a
result of (i) the Executive’s death, (ii) the Executive’s Disability (as defined
in Section 3(b) below), (iii) the Executive’s Retirement (as defined in
Section 3(c) below), (iv) the Executive’s termination for Cause (as defined in
Section 3(d) below), or (v) the Executive’s decision to terminate employment
other than for Good Reason (as defined in Section 3(e) below). Notwithstanding
anything to the contrary in this Agreement, if a Change in Control occurs and if
the Executive’s employment with the Company or a Subsidiary was terminated prior
to the date on which the Change in Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who had taken steps reasonably calculated to effect the
Change in Control, or (ii) otherwise arose in connection with or anticipation of
the Change in Control, then for all purposes of this Agreement, the termination
of the Executive’s employment shall be deemed to have occurred immediately
following the Change in Control.

(b) Disability. If, as a result of the Executive’s incapacity due to a medically
determinable physical or mental illness which can be expected to be permanent or
of indefinite duration (as certified in writing by a physician selected by the
Company and reasonably acceptable to the Executive), the Executive shall qualify
for benefits under the long-term disability plan of the Company or a Subsidiary
and shall have been absent from his duties with the Company or a Subsidiary on a
full-time basis for a continuous period of six months commencing with the date
of the Change in Control or the first day of such absence (whichever is later)
the Company or such Subsidiary may terminate the Executive’s employment for
“Disability” without the Executive being entitled to the compensation provided
in Section 4.

(c) Retirement. The term “Retirement” as used in this Agreement shall mean
termination by the Executive of the Executive’s employment based on the
Executive having reached age 65 without the Executive being entitled to the
compensation provided in Section 4.



--------------------------------------------------------------------------------

Termination based on “Retirement” shall not include, for purposes of this
Agreement, the Executive’s taking of early retirement by reason of a termination
by the Executive of his employment for Good Reason.

(d) Cause. The Company or a Subsidiary may terminate the Executive’s employment
for Cause without the Executive being entitled to the compensation provided in
Section 4. For purposes of this Agreement, the Company or Subsidiary shall have
“Cause” to terminate the Executive’s employment only on the basis of (i) the
Executive’s willful and continued failure substantially to perform his duties
with the Company or Subsidiary (other than any such failure resulting from his
incapacity due to physical or mental illness or any such failure resulting from
the Executive’s termination for Good Reason), after a written demand for
substantial performance is delivered to the Executive by the Chief Executive
Officer (or if the Executive is Chief Executive Officer, by the Board of
Directors) which specifically identifies the manner in which the Chief Executive
Officer (or the Board of Directors if the Executive is Chief Executive Officer)
believes that the Executive has not substantially performed his duties, or
(ii) the Executive’s willful engagement in gross conduct materially and
demonstrably injurious to the Company or a Subsidiary. For purposes of this
subsection, no act or failure to act on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company or a Subsidiary. The Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Executive a written statement of the Chief Executive Officer (or if the
Executive is Chief Executive Officer, a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board of Directors at a duly convened meeting of the Board of Directors),
finding that in the good faith opinion of the Chief Executive Officer (or the
Board of Directors if the Executive is Chief Executive Officer) the Executive
was guilty of conduct set forth in clause (i) or (ii) of the second sentence of
this Section 3(d) and specifying the particulars thereof in detail.

(e) Good Reason. The Executive may terminate the Executive’s employment with the
Company or a Subsidiary for Good Reason within three years after a Change in
Control and during the term of this Agreement and become entitled to the
compensation provided in Section 4. For purposes of this Agreement, “Good
Reason” shall mean any of the following events, unless it occurs with the
Executive’s express prior written consent:

(i) the assignment to the Executive by the Company or a Subsidiary of any duties
inconsistent with, or a diminution of, the Executive’s position, duties, titles,
offices, responsibilities or status with the Company or a Subsidiary immediately
prior to a Change in Control, or any removal of the Executive from or any
failure to reelect the Executive to any of such positions, except in connection
with the termination of the Executive’s employment for Disability, Retirement or
Cause or as a result of the Executive’s death or by the Executive other than for
Good Reason; a reduction by the Company or a Subsidiary in the Executive’s base
salary as in effect on the date hereof or as the same may be increased from time
to time during the term of this Agreement or the Company’s or Subsidiary’s
failure to increase (within 15 months of the Executive’s last increase in base
salary) the Executive’s base salary after a Change in Control in an amount which
is substantially similar, on a percentage basis, to the average percentage



--------------------------------------------------------------------------------

increase in base salary for all officers of the Company or the Subsidiary
effected during the preceding 12 months, other than a reduction of the
Executive’s base salary pursuant to the terms of the short-term or long-term
disability plans of the Company or a Subsidiary during a period in which the
Executive is disabled (within the meaning of such plan or plans) and qualifies
for benefits under such plan or plans;

(ii) any failure by the Company or a Subsidiary to continue in effect any
benefit plan or arrangement (including, without limitation, any pension or
retirement plan, employee stock ownership plan, group life insurance plan,
medical, dental, accident and disability plans and educational assistance
reimbursement plan) in which the Executive is participating at the time of a
Change in Control (or to substitute and continue other plans providing the
Executive with substantially similar benefits) (hereinafter referred to as
“Benefit Plans”), the taking of any action by the Company or a Subsidiary which
would adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such Benefit Plan or deprive the Executive of any
material fringe benefit enjoyed by the Executive at the time of a Change in
Control, or the failure by the Company or Subsidiary to provide the Executive
with the number of paid vacation days to which the Executive is entitled in
accordance with the vacation policies in effect at the time of a Change in
Control;

(iii) any failure by the Company or a Subsidiary to continue in effect any
incentive plan or arrangement (including, without limitation, the Company’s
annual bonus and contingent bonus arrangements and credits and the right to
receive performance awards and similar incentive compensation benefits) in which
the Executive is participating at the time of a Change in Control (or to
substitute and continue other plans or arrangements providing the Executive with
substantially similar benefits) (hereinafter referred to as “Incentive Plans”)
or the taking of any action by the Company or a Subsidiary which would adversely
affect the Executive’s participation in any such Incentive Plan or reduce the
Executive’s benefits under any such Incentive Plan in an amount which is not
substantially similar, on a percentage basis, to the average percentage
reduction of benefits under any such Incentive Plan effected during the
preceding 12 months for all officers of the Company or a Subsidiary
participating in any such Incentive Plan;

(iv) any failure by the Company or a Subsidiary to continue in effect any plan
or arrangement to receive securities of the Company or awards the value of which
is derived from securities of the Company (including, without limitation, the
Company’s Stock Incentive Plan and any other plan or arrangement to receive and
exercise stock options, stock appreciation rights, restricted stock, phantom
stock or grants thereof or to acquire stock or other securities of the Company)
in which the Executive is participating at the time of a Change in Control (or
to substitute and continue plans or arrangements providing the Executive with
substantially similar benefits) (hereinafter referred to as “Securities Plans”)
or the taking of any action by the Company or a Subsidiary which would adversely
affect the Executive’s participation in or materially reduce the Executive’s
benefits under any such Securities Plan;



--------------------------------------------------------------------------------

(v) a relocation of the Company’s principal executive offices or the Executive’s
relocation to any metropolitan area other than the metropolitan area in which
the Executive performed the Executive’s duties immediately prior to a Change in
Control;

(vi) a substantial increase in the Executive’s business travel obligations over
such obligations as they existed at the time of a Change in Control;

(vii) any material breach by the Company or a Subsidiary of any provision of
this Agreement;

(viii) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company pursuant to Section 8(a); or

(ix) any purported termination by the Company or a Subsidiary of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 3(f), including any purported termination of
employment under the circumstances described in the last sentence of
Section 3(a); or

(x) a termination of employment by the Executive for any reason during the 30
day period immediately following the first anniversary upon which the Change in
Control shall have occurred.

(f) Notice of Termination. Any termination of the Executive’s employment by the
Company or a Subsidiary pursuant to Section 3(b), 3(c) or 3(d) or by the
Executive pursuant to Section 3(e) shall be communicated to the other party by a
Notice of Termination. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and which sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. For purposes of
this Agreement, no such purported termination by the Company or Subsidiary shall
be effective without such Notice of Termination.

(g) Date of Termination. “Date of Termination” shall mean (a) if the Executive’s
employment is terminated by the Company or a Subsidiary for Disability, 30 days
after Notice of Termination is given to the Executive (provided that the
Executive shall not have returned to the performance of the Executive’s duties
on a full-time basis during such 30-day period) or (b) if the Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given.

4. Severance Compensation upon Termination. (a) If the Executive’s employment by
the Company or a Subsidiary is terminated (i) by the Company or Subsidiary
pursuant to Section 3(b), 3(c) or 3(d) or by reason of death or (ii) by the
Executive other than for Good Reason, the Executive shall not be entitled to any
severance compensation under this Agreement, but the absence of the Executive’s
entitlement to any benefits under this Agreement shall not prejudice the
Executive’s right to the full realization of any and all other benefits to which
the Executive shall be entitled pursuant to the terms of any employee benefit
plans or other agreements or policies of the Company or a Subsidiary in which
the Executive is a participant or to which the Executive is a party.



--------------------------------------------------------------------------------

(b) If the Executive’s employment by the Company or a Subsidiary is terminated
(x) by the Company or such Subsidiary other than pursuant to Section 3(b), 3(c)
or 3(d) or by reason of death or (y) by the Executive for Good Reason, and such
termination also constitutes a “separation from service” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”),
then the Executive shall be entitled to the severance compensation provided
below:

(i) In lieu of any further salary or incentive payments to the Executive for
periods subsequent to the Date of Termination, the Company shall pay in cash as
severance compensation to the Executive at the time specified in subsection
(ii) below, a lump-sum severance payment equal to three (3) times the
Executive’s Adjusted Annual Compensation, reduced by an amount equal to the
total Continuing Cash Payments to be made pursuant to the Executive’s employment
letter dated June 13, 2003, as amended on November 11, 2008 (the “Employment
Letter”). For purposes of this Agreement, “Adjusted Annual Compensation” shall
mean the sum of (x) an amount equal to the highest level of the Executive’s
annual base salary in effect (calculated prior to any deferral of salary,
qualified or nonqualified) between the time of the Change in Control and the
Date of Termination, (y) an amount equal to the greater of the amounts earned by
the Executive under the annual incentive compensation plan of the Company or a
Subsidiary for the two preceding calendar years (calculated prior to any
deferral of salary, qualified or nonqualified), or, if the Executive has
participated in such plan for only one year, an amount equal to the amount
earned under such plan for the preceding calendar year, and (z) an amount equal
to one-third of the sum of the amounts of the current “Target” values for the
Executive under any annual or long term incentive compensation plans of the
Company or a Subsidiary, such Target values to be prorated from the beginning of
the applicable measurement period for each such plan through the end of the
month in which the Date of Termination occurs.

(ii) The severance compensation provided for in subsection (i) above shall be
paid not later than the 10th day following the Date of Termination; provided,
however, that, if the amount of such compensation cannot be finally determined
on or before such day, the Company shall pay to the Executive on such day an
estimate, as determined in good faith by the Company, of the minimum amount of
such compensation and shall pay the remainder of such compensation (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”)) as soon as the amount thereof can
be determined, but in no event later than the 30th day after the Date of
Termination. In the event that the amount of the estimated payment exceeds the
amount subsequently determined to have been payable, such excess shall
constitute a loan by the Company to the Executive payable on the 30th day after
the Date of Termination (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code, commencing on the 31st day following such
demand).

(iii) The Company shall arrange to provide the Executive for a period of
thirty-six (36) months following the Date of Termination or until the
Executive’s



--------------------------------------------------------------------------------

earlier death, with life, medical, dental, accident and disability insurance
benefits and a package of “executive benefits”, including to the extent
applicable capital assessments and dues for pre-existing club memberships and
the use of an automobile or an allowance therefor (collectively, “Employment
Benefits”), substantially similar to those which the Executive was receiving
immediately prior to the Date of Termination.

(iv) During the term of this Agreement and through the period of thirty-six
(36) months following the Date of Termination, all benefits under any pension or
retirement plans, employee stock ownership plan or any other plan or agreement
relating to retirement benefits (collectively, “Retirement Benefits”) in which
the Executive participates shall continue to accrue to the Executive, crediting
of service of the Executive with respect to Retirement Benefits shall continue,
and the Executive shall be entitled to receive all Retirement Benefits provided
to the Executive as a fully vested participant under any such plan or agreement
relating to retirement benefits. No contributions shall be required to be made
by the Executive to any plan providing for employee contributions following the
Date of Termination. To the extent that the amount of any Retirement Benefits
are or would be payable from a nonqualified plan, the Company shall, at the time
such payments would have been made under such nonqualified plan, pay directly to
the Executive an amount equal to the additional benefits that would have been
provided had such accrual or crediting been taken into account in calculating
such Retirement Benefits. Such additional payment shall be calculated as
provided in the relevant plan and, in the case of a defined contribution plan,
shall include an amount equal to the gross amount of the maximum employer
contributions.

(c) In the event the severance compensation payable under this Section 4, either
alone or together with any other payments to the Executive from the Company or a
Subsidiary (including, but not limited to, payments under the Company’s Stock
Incentive Plan or any agreement or award issued pursuant to such Plan or any
successor plan), would constitute a “parachute payment” (as defined in
Section 280G of the Code), and subject the Executive to the excise tax imposed
by Section 4999 of the Code, the Company shall pay the Executive, as additional
severance compensation hereunder and payable at the same time or times as such
severance compensation, the amount of such excise tax and any additional taxes
payable by the Executive by reason of such payment (on the basis of a customary
“gross-up” formula), as calculated by the Company. The Company agrees to
indemnify and hold harmless the Executive from and against any liability for the
payment of additional taxes arising from any deficiency in the amount of such
excise tax and any additional taxes thereon so calculated by the Company,
together with any interest or penalties applicable thereto; provided, however,
that it shall be a condition of this obligation to indemnify and hold harmless
the Executive that the Executive shall have timely notified the Company of any
proposed assessment relating to any claimed deficiency therein and offered the
Company the right to contest such assessment or participate in, at the expense
of the Company, any proceeding relating thereto; provided further that any
indemnification payments made by the Company pursuant to this Section 4(c) shall
be paid no later than the end of the Executive’s taxable year following the
Executive’s taxable year in which the additional taxes are remitted to the
appropriate taxing authority.



--------------------------------------------------------------------------------

5. Payment of Taxes; Continuation of Employment. Notwithstanding any other
provision of this Agreement or the premises hereto, in the event the Executive
is entitled to receive compensation (whether in the form of cash, securities or
other form of compensation) under or pursuant to any plan or agreement of or
with the Company or a Subsidiary as the result of a Change in Control, the
Company shall pay to the Executive any applicable excise tax, and any taxes
thereon, and shall indemnify and hold harmless the Executive in respect thereof,
as provided in Section 4(c) above, regardless of whether the employment of the
Executive with the Company or a Subsidiary shall have terminated.

6. Certain Additional Payments by the Company. Notwithstanding any other
provision of this Agreement or the premises hereto, and subject to the delayed
payment provisions provided in Section 15, in the event the Executive is
entitled to receive compensation (whether in the form of cash, securities or
other form of compensation) under Section 4:

(a) if, at the time of the Executive’s termination, he is also entitled to take
early retirement under the Company retirement plan, the Company shall provide
the Executive with a lump sum payment sufficient to compensate the Executive for
the difference between his normal early retirement benefit under the Company
retirement plan, and the amount to which the Executive would have been entitled
under the Company retirement plan if he had retired at age 65; and

(b) if the Executive was relocated by the Company within the 12 months
immediately preceding a Change in Control, the Company will provide the
Executive with the same benefits for relocation back to his former metropolitan
area.

7. No Obligation to Mitigate Damages; No Effect on other Contractual Rights.
(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive after the termination of
the Executive’s employment with the Company or a Subsidiary.

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
employment agreement or other contract, plan or arrangement of the Company or
any Subsidiary. For the avoidance of doubt, Executive shall remain entitled to
the Continuing Cash Payments to be made pursuant to the Employment Letter upon
the same schedule and satisfaction of the same conditions as provided therein,
but any other continuing benefits provided herein shall be in lieu of Executive
receiving such benefits under the Employment Letter.

8. Successor to the Company. (a) The Company will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all the business and/or assets of the
Company, by agreement in form and substance satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be



--------------------------------------------------------------------------------

required to perform it if no such succession or assignment had taken place. Any
failure of the Company to obtain such agreement prior to the effectiveness of
any such succession or assignment shall be a material breach of this Agreement
and shall entitle the Executive to terminate the Executive’s employment for Good
Reason.

As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor or assign to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 8 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to the Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisees, legatees, or other
designees or, if there be no such designee, to the Executive’s estate.

9. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be given by United
States certified mail (return receipt requested, postage prepaid), by personal
delivery or by a nationally recognized express delivery service, and shall be
deemed to have been given when actually received, as follows:

If to the Company:

Midas, Inc.

1300 Arlington Heights Road

Itasca, Illinois 60143

Attention: General Counsel

If to the Executive, to the Executive’s home address as shown on the Company’s
personnel records; or such other address as either party may have given to the
other in writing in accordance herewith.

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.

11. Employment. The Executive agrees to be bound by the terms and conditions of
this Agreement and to remain in the employ of the Company or a Subsidiary during
any period following any public announcement by any person of any proposed
transaction or transactions which, if effected, would result in a Change in
Control until a Change in Control has



--------------------------------------------------------------------------------

taken place or, in the opinion of the Board of Directors, such person has
abandoned or terminated its efforts to effect a Change in Control. Subject to
the foregoing and to the last sentence of Section 3(a), nothing contained in
this Agreement shall impair or interfere in any way with the right of the
Executive to terminate the Executive’s employment or the right of the Company or
any Subsidiary to terminate the employment of the Executive with or without
cause prior to a Change in Control. Nothing contained in this Agreement shall be
construed as a contract of employment between the Company or any Subsidiary and
the Executive or as a right of the Executive to continue in the employ of the
Company or any Subsidiary, or as a limitation of the right of the Company or any
Subsidiary to discharge the Executive with or without cause prior to a Change in
Control.

12. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. Legal Fees and Expenses. (a) The Company shall pay all legal fees and
expenses which the Executive may incur as a result of the Company or a
Subsidiary contesting the validity, enforceability or the Executive’s
interpretation of, or determinations under, this Agreement.

(b) The Company shall pay all legal fees and expenses which the Executive may
incur by reason of the termination of the Executive’s employment, other than as
a result of (i) the Executive’s death, (ii) the Executive’s Disability (as
defined in Section 3(b) above), (iii) the Executive’s Retirement (as defined in
Section 3(c) above), (iv) the Executive’s termination for Cause (as defined in
Section 3(d) above), or (v) the Executive’s decision to terminate employment
other than for Good Reason (as defined in Section 3(e) above; such fees and
expenses shall include, without limitation, those incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement.

(c) The Company shall pay all legal fees and expenses which the Executive may
incur as a result of any tax assessments or proceedings arising from payments
made by the Company pursuant to Section 4(c) or Section 5 above.

(d) If the payment by the Company of any legal fees and expenses pursuant to
this Section 14 shall constitute compensation to the Executive, the Company
agrees, as a separate and independent undertaking, to pay to the Executive upon
demand any and all taxes, of whatever nature or description, applicable to such
payment, together with any taxes thereon (on the basis of a customary “gross-up”
formula).

(e) The payment of any legal fees pursuant to this Section 14, if otherwise
reimbursable, shall only be reimbursed if incurred during the lifetime of the
Executive and during the one-year period thereafter.



--------------------------------------------------------------------------------

15. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith, however, in no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or any other damages for failing to comply with
Code Section 409A.

(b) If the Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:

(i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death (the “Delay
Period”) to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and

(ii) To the extent any benefits provided during the first six months after
Executive’s termination are considered deferred compensation under Code
Section 409A provided on account of a “separation from service,” and such
benefits are not otherwise exempt from Code Section 409A, Executive shall pay
the cost of such benefits during the first six months following termination and
shall be reimbursed, to the extent such costs would otherwise have been paid by
the Company or to the extent such benefits would otherwise have been provided by
the Company at no cost to the Executive, the cost of such coverage six months
after Executive’s termination.

16. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
Subsidiaries and their business so long as such information is not otherwise
publicly disclosed.

17. Effective Date of this Agreement and Termination of Prior Agreement(s). This
Agreement shall become effective on the Effective Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MIDAS, INC. By:  

 

Its:  

 

Executive:

 

Name:  

 